DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed plurality of signal lines that are capable of outputting a low level signal in first area and a high level signal in a second area must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 claims the limitations “a plurality of signal lines, arranged in a display area, wherein the display area is equally divided into a first signal line area and a second signal line area along a horizontal direction, each of the plurality of signal lines located in the first signal line area is coupled with a positive polarity switch, each of the plurality of signal lines located in the second signal line area is coupled with a negative polarity switch, and the positive polarity switch and the negative polarity switch are electrically connected to the driving chip;…when the plurality of signal lines located in the first signal line area output low level signals and the plurality of signal lines located in the second signal line area output high level signals, the display area is not refreshed (Emphasis Added).”
The claimed limitation “when the plurality of signal lines located in the first signal line area output low level signals and the plurality of signal lines located in the second signal line area output high level signals, the display area is not refreshed” was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The examiner notes Paragraphs 27 and 29 – 30 and Figure 3 of the instant Specification (recreated below) as being the closest disclosure in the instant Specification regarding the above limitation.  While Paragraph 27 provides antecedent basis for the claimed limitation, nothing in Paragraph 27 (or the rest of the instant Specification) discloses how the claimed limitation is performed by the instant invention.  Paragraphs 29 and 30 disclose how Figure 3 of the instant Specification functions.  
Paragraph 27 of the instant Specification (Paragraph 27 of the instant PG Pub as well) discloses “When the plurality of signal lines located in the first signal line area output low (L) level signals and the plurality of signal lines located in the second signal line area output high (H) level signals, the display area is not refreshed (Emphasis Added).”  
Paragraph 29 of the instant Specification (Paragraph 29 of the instant PG Pub) which discloses “In a case that the previous picture and the current picture are different, when a gate output end 1 to a gate output end n perform output, output of the control signal C is high (H), and when a gate output end n+1 to a gate output end 2n perform output, output of the control signal C is low (L). At this time, the gate output end=the panel input end. The panel performs display normally. When the previous picture and the current picture are the same, when the gate output end 1 to the gate output end n perform output, the output of the control signal C is low (L), and when the gate output end n+1 to the gate output end 2n perform output, the output of the control signal C is high (H). At this time, the gate output end is disconnected from the panel input end, and the panel input end has no output. At this time, output of the source-chip on film (S-COF) is not input into the display area, and the display area is not refreshed, causing no loss of power consumption (Emphasis Added).”
Paragraph 30 of the instant Specification (Paragraph 30 of the instant PG Pub) which discloses “When a positive polarity switch (MOS, M1) of the first part of the panel in the vertical direction is turned on, a negative polarity switch (MOS, M2) of the second part is turned off, and the gate output end of the second part is disconnected from the panel input end. At this time, external electrostatic discharge is not conducted to the inside of a panel through the gate output end, so that a probability of being injured by the electrostatic discharge (ESD) in the panel is reduced. When the negative polarity switch (MOS, M2) is turned on, and the positive polarity switch (MOS, M1) is turned off, in the same principle, the probability of being injured by the electrostatic discharge (ESD) in the first part of the panel is reduced.
Figure 3 (See Below):

    PNG
    media_image1.png
    729
    419
    media_image1.png
    Greyscale

The claimed limitations of Claim 1 create “a display area” that is divided into “a first signal area” and “ a second signal area” with each of the signal lines in the first signal area being connected to a positive polarity switch and each of the signal lines in the second signal area being connected to a negative polarity switch.  However, when the positive switch is turned on, the negative switch will be turned off.  Therefore, since the gate line of all switches are connected together (See instant Figure 3), the disclosed invention will function to either a) the positive switches are turned on, the negative switches are turned off, and the top half of the display area is allowed to refresh OR b) the negative switches are turned on, the positive switches are turned off, and the bottom half of the display area is allowed to refresh.  To put it another way, either a) OR b) can happen, but not both.  Therefore, the claimed invention is different from the disclosed invention.  The instant Specification fails to enable a person of ordinary skill in the art to make and/or use the claimed invention because it fails to disclose how the signal lines in the first signal line area and the signal lines in the second signal line area receive different signals that cause the entire display area to not be refreshed.  Claims 10 and 17 are rejected for substantially the same reasons.  Claims 2 – 9 and 11 – 16 inherit this Rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chang et al. (U.S. PG Pub 2008/0266475) discloses an electrostatic discharge protection device connected to the scan line.
Fang et al. (U.S. PG Pub 2013/0113049) discloses a fuse circuit that is similar in design to the instant electrostatic discharge device.
Zheng et al. (U.S. PG Pub 2019/0164464) discloses an active display area that is surrounded by electrostatic discharge circuits similar to the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690. The examiner can normally be reached Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625